Downer, J.
The logs in dispute in this action were cut by Nathan Paine, in his life time, on lands he claimed to own by virtue of two tax deeds, regular on their face, and which are *427made by law prima facie evidence of title. The facts proved however are sufficient to avoid the deeds. This is admitted, or not seriously contested. But it is claimed that one in possession of land under tax deeds prima facie valid, who cuts timber thereon and removes it from the land, thereby acquires title to such timber. We know of no rule or principle of law to that effect.
By the Court. — Judgment affirmed.